 

Exhibit 10.1

August 21, 2007

 

 

 

Mr. Barclay Corbus

230 Santa Paula Avenue

San Francisco, CA 94127

 

Dear Clay:

 

I am pleased to extend to you this written offer of employment for the position
of Senior Vice President, Strategic Development.

 

Title and Duties

 

We will employ you for a two year period, beginning September 10, 2007 through
September 10, 2009, to perform services for Clean Energy as Senior Vice
President, Strategic Development, to develop strategic growth opportunities,
acquisitions, financings and other activities as described below.

 

You agree to devote all of your business time, attention and energy to the
performance of your duties as Senior Vice President, subject to the direction
and control of the Board of Directors and policies of Clean Energy.  This
position reports to the President and CEO.  It is understood that you will
reside in Northern California, but travel to the Corporate Office as needed.

 

Primary responsibility is to develop strategic opportunities for the Company
utilizing your investment banking experience.  This activity may include, but
not be limited to, strategic growth initiatives, acquisitions, development of
various financial structures that may enhance the growth of the Company and/or
add to the value of the Company.  You will be a member of the Senior Executive
Management Team and will work closely with the Board of Directors, CEO, CFO,
Senior VP Sales & Marketing, Senior VP Operations, and the Vice Presidents of
Finance and Leasing, and Development.

 

Compensation

 

Salary and Performance Bonus

 

As compensation for your services, you will be paid an annual salary of $260,000
in equal installments on the 15th and the last day of the month.  In addition,
you will be

 

 

--------------------------------------------------------------------------------


 

eligible for a performance bonus at the rate of 50/70/100% based on criteria set
by the Compensation Committee of the Board.

 

 

Signing Bonus

 

You will receive a signing bonus of $100,000 payable on September 10, 2007.

 

 

Stock Options

 

As part of Clean Energy’s 2007 employee incentive program, you will be entitled
to receive Company stock options in total of 350,000 options at market price.

 

 

Benefits

 


YOU WILL BE ELIGIBLE FOR BENEFITS AS AN EMPLOYEE OF CLEAN ENERGY ON THE FIRST
DAY OF THE MONTH FOLLOWING YOUR DATE OF HIRE.  CLEAN ENERGY’S BENEFITS PROGRAM
CURRENTLY PROVIDES THAT CLEAN ENERGY WILL PAY 80% OF THE HEALTH INSURANCE
PREMIUMS FOR YOU AND YOUR DEPENDENT(S) IF YOU ELECT COVERAGE WITH THE COMPANY. 
YOUR BENEFITS WILL ALSO INCLUDE FOUR WEEKS OF PAID VACATION (20 BUSINESS DAYS). 
CLEAN ENERGY RESERVES THE RIGHT TO CHANGE ANY OF ITS BENEFIT PROGRAMS IN ITS
SOLE AND ABSOLUTE DISCRETION.

 

 

Reimbursement for Necessary Business Expenses

 

Clean Energy will reimburse you for reasonable and necessary business and travel
expenses incurred in the performance of your duties, provided that for each
business and travel expense, it is a proper deduction on the federal and state
income tax return for the Company and you present Clean Energy with adequate
documentation (e.g. detailed receipt or paid bill) which sets forth the date,
place and amount of the expenditure, an explanation of the business purpose for
the expenditure, and the names, occupations, addresses and other information
sufficient to establish a business relationship to Clean Energy concerning each
person who was entertained and any other documentation required in the future by
the Internal Revenue Service.

 

 

--------------------------------------------------------------------------------


 

Company Vehicle

 

The Company will provide you with a natural gas vehicle and a home refueling
appliance.  You agree to maintain a valid U.S. Driver’s License and to operate
any vehicle driven on company business in a safe and prudent manner and in
accordance with applicable laws.

 

 

Duty Not to Compete

 

While you are employed by Clean Energy, you shall not directly or indirectly,
either as an employee, employer, consultant, agent, principal, partner,
stockholder, corporate officer, director, or in any other representative
capacity, engage or participate in any business that is in competition in any
manner whatsoever with the business of Clean Energy, its parent, subsidiary or
affiliated companies.

 

 

Adherence to Company Policies

 

You agree to abide by all company policies that are issued by the company during
your employment, including the following policies, which are attached and
incorporated hereby reference: confidentiality policy relating to company
information, and arbitration agreement.

 

 

Termination of Agreement

 

You and Clean Energy agree that either you or Clean Energy may terminate the
employment relationship, at will, at any time, with or without cause.  The offer
of employment is contingent upon acceptable results of a pre-employment drug
screen test, a thorough background check, and an insurable motor vehicle record
(MVR), all conducted by Clean Energy’s third party contractor(s).

 

 

--------------------------------------------------------------------------------


 

If this offer is acceptable to you, please sign the included copy of this letter
in the space below for your signature and Attachments 1 and 2 and return them in
the enclosed self-addressed envelope.  This offer will remain in effect through
September 1, 2007 and will be officially withdrawn at close of business on that
day.

 

Very truly yours,

 

 

 

 

/s/ Andrew J. Littlefair

 

Andrew J. Littlefair

President and CEO

 

 

 

                I have read this letter and accept the offer of employment on
the terms and conditions set forth herein.

 

 

 

DATE:

  AUGUST 21, 2007

BY:

/S/ BARCLAY CORBUS

 

 

 

BARCLAY CORBUS

 

 

--------------------------------------------------------------------------------


 

ATTACHMENT 1

 

I will not use or disclose during or after my employment, except as authorized
by Clean Energy (“Company”) in the performance of my duties, Company Information
that I have or will acquire (whether or not developed by me) during my
employment by Company, its predecessor companies, and their subsidiaries or any
companies, joint ventures or other operations in which Company has any interest.

 

The term “Company Information” as used in this Agreement means (a) information
or any item of knowledge owned, acquired, or developed by Company not generally
known in the relevant trade or industry, the use of which confers a competitive
advantage over those that do not use or possess it including without limitation
confidential information or knowledge about Company’s products, processes,
services, research, exploration, reserves, engineering, manufacturing
operations, computer programs, marketing, business plans, and methods of doing
business; (b) other information or knowledge in Company’s possession, whether
technical, business, or financial, the use or disclosure of which might
reasonably be construed to be contrary to the interest of Company; and (c)
information received from third parties under confidential conditions or with a
restriction on use or disclosure.

 

I agree that upon termination of my employment for any reason I will turn over
to Company all tangible embodiments of Company Information that I have in my
possession and my obligations not to use or disclose Company Information will
continue except that when Company Information becomes generally available to the
public other than by my acts or omissions, it is no longer subject to the
restrictions provision.

 

 

 

DATE:

  AUGUST 21, 2007

BY:

/S/ BARCLAY CORBUS

 

 

 

Barclay Corbus

 

 

--------------------------------------------------------------------------------



 


ATTACHMENT 2

 

Any controversy, dispute or claim between any employee and the Company, or its
officers, agents or other employees, shall be settled by binding arbitration, at
the request of either party.  The arbitrability of any controversy, dispute or
claim under this policy shall be determined by application of the substantive
provisions of the Federal Arbitration Act (9 U.S.C. sections 1 and 2) and by
application of the procedural provisions of the California Arbitration Act. 
Arbitration shall be the exclusive method for resolving any dispute; provided,
however, that either party may request provisional relief from a court of
competent jurisdiction, as provided in California Code of Civil Procedure
Section 1281.8.

 

The claims which are to be arbitrated under this policy include, but are not
limited to claims for wages and other compensation, claims for breach of
contract (express or implied), claims for violation of public policy, wrongful
termination, tort claims, claims for unlawful discrimination and/or harassment
(including, but not limited to, race, religious creed, color, national origin,
ancestry, physical disability, mental disability, gender identity or expression,
medical condition, marital status, age, pregnancy, sex or sexual orientation )
to the extent allowed by law, and claims for violation of any federal, state, or
other government law, statute, regulation, or ordinance, except for claims for
workers’ compensation and unemployment insurance benefits.

 

The employee and the Company will select an arbitrator by mutual agreement.  If
the employee and the Company are unable to agree on a neutral arbitrator, either
party may elect to obtain a list of arbitrators from the Judicial Arbitration
and Mediation Service, the American Arbitration Association, or any other
reputable dispute resolution organization.

 

The demand for arbitration must be in writing and must be made by the aggrieved
party within the statute of limitations period provided under applicable
California and/or federal law for the particular claim.  Failure to make a
written demand within the applicable statutory period constitutes a waiver to
raise that claim in any forum.  Arbitration proceedings will be held in Los
Angeles County, California.

 

The arbitrator shall apply applicable California and/or federal substantive law
to determine issues of liability and damages regarding all claims to be
arbitrated, and shall apply the California Evidence Code to the proceeding.  The
parties shall be entitled to conduct reasonable discovery and the arbitrator
shall have the authority to determine what constitutes reasonable discovery. 
The arbitrator shall hear motions for summary disposition as provided in the
California Code of Civil Procedure.

 

 

--------------------------------------------------------------------------------


 

Within thirty days following the hearing and the submission of the matter to the
arbitrator, the arbitrator shall issue a written opinion and award which shall
be signed and dated.  The arbitrator’s award shall decide all issues submitted
by the parties, and the arbitrator may not decide any issue not submitted.  The
arbitrator shall prepare in writing and provide to the parties a decision and
award which includes factual findings and the reasons upon which the decision is
based.  The arbitrator shall be permitted to award only those remedies in law or
equity which are requested by the parties and allowed by law.

 

The decision of the arbitrator shall be binding and conclusive on the parties
and cannot be reviewed for error of law or legal reasoning of any kind. 
Judgment upon the award rendered by the arbitrator may be entered in any court
having proper jurisdiction.

 

The cost of the arbitrator and other incidental costs of arbitration that would
not be incurred in a court proceeding shall be borne by the Company.  The
parties shall each bear their own costs and attorneys’ fees in any arbitration
proceeding, provided however, that the arbitrator shall have the authority to
require either party to pay the costs and attorneys’ fees of the other party, as
is permitted under federal or state law, as a part of any remedy that may be
ordered.

 

Both the Company and employees understand that by using arbitration to resolve
disputes they are giving up any right that they may have to a judge or jury
trial with regard to all issues concerning employment.

 

No employee or other Company representative can modify this policy in any manner
nor enter into any agreement that is contrary to this policy unless it is in
writing and signed by the Chief Executive Officer.  If any term, provision,
covenant or condition of this policy is held by a court of competent
jurisdiction or an arbitrator to be invalid, void, or unenforceable, the
remaining terms and provisions of this Policy will remain in full force and
effect and shall in no way be affected, impaired, or invalidated.

 

 

 

DATE:

  AUGUST 21, 2007

BY:

/S/ BARCLAY CORBUS

 

 

 

BARCLAY CORBUS

 

 

--------------------------------------------------------------------------------

 

 